Citation Nr: 1715819	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  06-35 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular rating for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1990 to July 1990 and from November 1990 to June 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veteran' Appeals from an August 2004 rating decision of the VA Regional Office (RO) that continued a 10 percent rating for the Veteran's service-connected left knee disability.  By rating decision in May 2006, the RO characterized the service-connected left knee disorder as status post arthroscopic surgery, left knee torn cartilage with degenerative arthritis and medial and lateral bone spurs (based on flexion), for which a 10 percent rating was confirmed, as well as granted service connection for status post arthroscopic surgery, left knee torn cartilage with degenerative arthritis and lateral bone spur with limitation of extension for which a separate 10 percent rating was established, effective September 14, 2005.  

The case was remanded for further development by Board decisions in October 2010 and September 2011.

In June 2012, the service-connected left knee disability based on limitation of extension was increased to 30 percent, effective March 2, 2012.  

By decision in November 2012, the Board denied a disability rating in excess of 10 percent for left knee disability based on limitation of flexion, a rating in excess of 10 percent for left knee limitation of extension prior to March 2, 2012, and a rating in excess of 30 percent for left knee limitation of extension after March 2, 2012.  The Board granted a separate 20 percent rating for a semi lunar cartilage tear with frequent episodes of locking in the joint.  The case was remanded for RO consideration of the issue of whether the claim should be referred to the Director, Compensation and Pension Service for an extraschedular rating of the left knee pursuant to 38 C.F.R. § (b)(1) (2016).

By rating decision in August 2016, service connection was effectuated for left knee meniscus tear with frequent episodes of locking and joint pain, evaluated as 20 percent disabling from November 17, 2003. 

The Board observes that in VA outpatient records dated in June 2015, a VA examiner suggested that the Veteran had right knee disability that was secondary to the service-connected left knee disorder.  This matter is referred to the RO for a response and appropriate consideration.


FINDING OF FACT

The Veteran's left knee disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for entitlement to referral for extraschedular consideration of the ratings assigned for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.3, 4.71a, Diagnostic Codes 5258, 5260-5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim of entitlement to an extraschedular rating for left knee disability.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim in in January 2015 

The Board also finds that the duty to assist has been fulfilled. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).  The RO obtained the Veteran's available VA treatment records.  The Veteran has also been provided VA examinations over the course of the appeal that are determined to be adequate for adjudication purposes.  The case was remanded for further development by Board decisions in October 2010 and September 2011.  Per the Veteran's request, he was scheduled for a videoconference hearing in September 2008 but failed to appear to provide testimony.  

The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159 (c).  As such, the claim of entitlement to an extraschedular rating for service-connected left knee disability is ready to be considered on the merits.


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Factual Background and Legal Analysis

The Veteran is currently in receipt of a 30 percent disability evaluation for status post left knee arthroscopic surgery for torn cartilage with degenerative arthritis and lateral bone spurs with limitation of extension, a 20 percent rating for residuals of left knee meniscus tear with frequent episodes of joint locking and joint pain, and a 10 percent evaluation for limitation of flexion of the left knee.  As noted previously, by decision in November 2012, the Board denied disability ratings in excess of those reported above.  The issue currently before the Board is whether the Veteran is entitled to a still higher rating for his service-connected left knee disability on an extraschedular basis.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. §§ 4.20, 4.27 (2016).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321 (b).  An exceptional case is one which presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. Id.; see Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  However, if the severity and symptomatology of a veteran's disability are unusual, then the Board "must determine whether the [veteran's] exceptional disability picture exhibits other related factors such as those provided by the regulation of governing norms." Id. At 116.  If such governing norms such as marked interference with employment or frequent periods of hospitalization are present, "then the case must be referred to the Under Secretary for Benefits of the Director of the Compensation and Pension Service for . . . a determination of whether, to accord justice, the [veteran's] disability picture requires the assignment of an extraschedular rating." Id. 

The VA General Counsel has stated that consideration of an extraschedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule. See VAOPGCPREC 6-96 (Aug. 16, 1996).

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance, rather, the matter must initially be referred to those officials who possess the delegated authority to do so.  See Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  However, if a referral is made and an extraschedular rating is denied, there is no restriction on the Board's ability to review the denial on appeal. See Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009).  Indeed, the Board is permitted to review the entirety of the proceeding below and has jurisdiction to review whether the decision to award an extraschedular rating is appropriate under all three elements of Thun. Id. at 428.

The Board has reviewed all of the evidence in the Veteran's electronic file and points out that although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss the extensive evidence of record in detail in this instance.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Moreover, the evidence has already been extensively delineated in the Board's prior decision in November 2012.  Therefore, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show as to the claim.

Review of the evidence reflects that the Veteran complains of chronic daily left knee pain for which he has been prescribed medication, and consistently uses a knee brace and a cane as needed.  In August 2012, it was noted that he had been out of work for three years but that this was primarily due to progressively worsening psychiatric symptomatology and was the reason he closed his business.  In March 2015, the Veteran related that knee replacement had been suggested but that he did not want that surgery.  He reported having a teaching degree but had never taught, and said in January 2016 that he was currently studying economics but ultimately hoped to become a psychologist working with veterans.  It was recorded that he had had no recent hospitalizations.  The knee was observed to well-healed in February 2016 with range of motion from 0-120 degrees, mild crepitus and a painful patella grind test but he had normal strength, no gross instability, and no evidence of dislocation.  Advanced osteoarthritis was diagnosed for which the Veteran was afforded an injection on that occasion.  It was noted that there had been no change in his condition  since a VA examination in March 2012.  The record documents that the Veteran did not show up for a scheduled physical therapy appointment in April 2016.

The record reflects that in a statement dated and received in February 2016, the Veteran wrote that he was a full-time student going into his third year of college working towards his Master's degree.

Having considered the findings outlined in the Board's 2012 decision and the evidence generated since that time, the Board concludes that entitlement to referral for an extraschedular rating for left knee disability has not been warranted at any time during the pendency of this claim.  This is because the Veteran's left knee disability does not present such an exceptional disability picture due to factors such as marked interference with employment or frequent periods of hospitalization to concede that the schedular rating for the service-connected knee disability is inadequate.  See Doucette v. Shulkin, 2017 U.S. App. Vet. Claims Lexis 319, at *10 ("Although the first and second Thun elements are interrelated, they 'involve separate and distinct analysis,' and '[i]f either element is not met, then referral for extraschedular consideration is not appropriate.'") (quoting Yancy, 24 Vet.App. 484, 494 (2016)).

The Board notes that the record is devoid of a showing of any periods of hospitalization for the left knee.  As for occupational impairment, it is clear that the left knee symptoms may impact the Veteran's ability to perform occupational tasks, such as standing, walking, lifting and sitting as indicated on VA examination in March 2012.  However, the degree of occupational impairment displayed is contemplated by the assigned schedular ratings for the left knee, and, as far as can be practicably determined, represents the average impairment of earning capacity resulting from the service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The schedular criteria governing the evaluation of knee disabilities contemplate an array of symptomatology, including limitation of motion, as well as a number of other factors such as less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity or atrophy of disuse, etc. See 38 C.F.R. §§ 4.45. 4.71a, Diagnostic Codes 5258, 5260-5261 (2016).  In this case, the Veteran is in receipt of multiple ratings for left knee disability which already compensates him for such symptomatology such as chronic pain, instability, impaired mobility and occupational impact.  

Furthermore, as noted above, the Veteran stated in 2012 that his progressively worsening psychiatric symptomatology was the reason he closed his business.  The record reflects that he is pursuing a graduate degree and appears to have no significant difficulty in achieving this goal with view of becoming a psychologist.  Therefore, the evidence does not demonstrate that his left knee disability in itself reflects a degree of interference with employment-related activities beyond that considered by the assigned schedular ratings.  

Under the circumstances, the Board finds that the preponderance of the evidence is against the claim and that the provisions of 38 U.S.C.A. § 5107 (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to referral for extraschedular consideration of service-connected left knee disability must be denied. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to referral for extraschedular consideration of service-connected left knee disability is denied.  



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


